DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s representative, Mr. Paul Maier, Registration Number 66,018 on 07/06/2021.

The application has been amended as follows:
1.	(Currently Amended) A wing flapping apparatus comprising:
a frame body;
a motive power source disposed in the frame body;
a wing unit having a proximal end and a distal end; and
a power transmission mechanism configured to transmit motive power generated by the motive power source to the wing unit to drive the wing unit, the power transmission mechanism including:
a slider movably supported by the frame body and configured to linearly reciprocate in a first direction in response to the motive power received from the motive power source, wherein linear reciprocation of the slider and a swinging direction of the wing unit in the first direction are opposite to each other and 
a rotating body rotatably supported by the frame body and configured to reciprocate in a rotation direction about a rotation axis as a center of rotation in response to the motive power transmitted from the slider, the rotation axis extending in a second direction that is orthogonal to the first direction,
wherein the rotating body comprises a gear, and the elastic belt comprises a toothed belt configured to engage with the gear, and
wherein the proximal end of the wing unit is fixed to the rotating body, such that the wing unit is configured to swing such that the distal end moves approximately in the first direction as the rotating body reciprocates in the rotation direction.
2-3.	(Cancelled)
4.	(Previously Presented) The wing flapping apparatus according to claim 1, wherein a portion of the elastic belt that is not fixed to the slider is wound around the rotating body, such that the rotating body is configured to reciprocate in the rotation direction as the slider linearly reciprocates.
5-7.	(Cancelled)
8.	(Original) The wing flapping apparatus according to claim 1, further comprising a rotatable disc coupled to the slider by a crank arm and configured to rotate in the rotation direction.
9.	(Original) The wing flapping apparatus according to claim 8, wherein the motive power source is configured to rotate the rotatable disc in the rotation direction causing the crank arm to drive the slider to linearly reciprocate in the first direction.
10.	(Currently Amended) A wing flapping apparatus comprising:
a frame body;
a motive power source disposed in the frame body;

a power transmission mechanism configured to transmit motive power generated by the motive power source to drive the first wing unit and the second wing unit, the power transmission mechanism including:
a slider movably supported by the frame body and configured to linearly reciprocate in a first direction in response to the motive power received from the motive power source, wherein movement of the slider in the first direction and a swinging direction of each of the first and second wing units in the first direction are opposite to each other and wherein the power transmission mechanism further includes an elastic belt partially fixed to the slider, and
first and second rotating bodies that are rotatably supported by the frame body and each configured to reciprocate in a rotation direction about a rotation axis as a center of rotation in response to the motive power transmitted from the slider, the rotation axis extending in a second direction that is orthogonal to the first direction,
wherein each of the first and second rotating bodies comprises a gear, and the elastic belt comprises a toothed belt configured to engage with each respective gear,
wherein the first rotating body and the second rotating body are arranged side by side in a third direction that is orthogonal to the first direction and the second direction,
wherein the proximal end of the first wing unit is fixed to the first rotating body such that the distal end is located on a side opposite to the second rotating body relative to the first rotating body,
wherein the proximal end of the second wing unit is fixed to the second rotating body such that the distal end is located on a side opposite to the first rotating body relative to the second rotating body, and
wherein the first and second wing units are each configured to swing such that the distal end of each of the first and second wing units synchronously move in the first direction as the first and second rotating bodies reciprocate in the rotation direction, respectively.

13.	(Previously Presented) The wing flapping apparatus according to claim 10, wherein at least one portion of the elastic belt that is not fixed to the slider is wound around each of the first and second rotating bodies, such that the first and second rotating bodies are configured to reciprocate in the rotation direction as the slider linearly reciprocates.
14-16.	(Cancelled)
17.	(Original) The wing flapping apparatus according to claim 10, further comprising a rotatable disc coupled to the slider by a crank arm and configured to rotate in the rotation direction.
18.	(Original) The wing flapping apparatus according to claim 17, wherein the motive power source is configured to rotate the rotatable disc in the rotation direction causing the crank arm to drive the slider to linearly reciprocate in the first direction.
19.	(Currently Amended) An apparatus comprising:
a frame body;
at least one wing unit having a proximal end and a distal end; and 
a power transmission mechanism coupled to the frame body and configured to drive the at least one wing unit, the power transmission mechanism including:
a slider movably supported by the frame body and configured to linearly reciprocate in a first direction, and
at least one rotating body rotatably supported by the frame body and configured to reciprocate in a rotation direction that extends in a second direction that is orthogonal to the first direction,
wherein the power transmission mechanism further includes an elastic belt partially fixed to the slider, and wherein a portion of the elastic belt that is not fixed to the slider is wound around the at least one rotating body, such that the at least one rotating 
wherein the at least one rotating body comprises a gear, and the elastic belt comprises a toothed belt configured to engage with the gear,
wherein the proximal end of the at least one wing unit is fixed to the at least one rotating body, respectively, such that the distal end of the at least one wing unit moves in the first direction as the at least one rotating body reciprocates in the rotation direction, and
wherein linear reciprocation of the slider and swinging of the at least one wing unit are in respective directions opposite to each other.
20.	(Cancelled)

21.	(Previously Presented) The wing flapping apparatus according to claim 4, wherein the slider is located at a distance from the rotating body to provide a gap in a portion between the slider and a portion of the elastic belt that is wound around the slider.

22.	(Previously Presented) The wing flapping apparatus according to claim 13, wherein the slider is located at a distance from the rotating body to provide a gap in a portion between the slider and a portion of the elastic belt that is wound around the slider.

23.	(Previously Presented) The apparatus according to claim 19, wherein the slider is located at a distance from the at least one rotating body to provide a gap in a portion between the slider and a portion of the elastic belt that is wound around the slider.

Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A wing flapping apparatus that includes a) a frame body which rotatably supports a rotating body, and the rotating body has an end of a wing unit fixed to it as well as a .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TERRI L FILOSI/Examiner, Art Unit 364406 July 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644